DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., US PG-Pub 2012/0228111, hereinafter Peterson, in view of Taylor et al., US PG-Pub 2018/0081437, hereinafter Taylor.
Regarding Claim 1, Peterson teaches an input device (keyboard 100), comprising: 
a pressure sensitive unit (assembly 300) including 
keycap 320) having a press surface (Figs. 3-4, and corresponding descriptions) [for] an operation body (user’s finger 322) which applies pushing force to the press surface (Figs. 3-6, and corresponding descriptions), and 
a pressure sensor (electrodes 332) disposed on an opposite side of the clicking part from the press surface (Figs. 3-6, and corresponding descriptions); and 
a sensing unit (electrodes 336, 338) aligned with the pressure sensitive unit when viewed from a front side of the press surface (Figs. 3-6, and corresponding descriptions) and configured to sense that the operation body comes in proximity to or touches a detection surface ([0041]-[0043]).
However, Peterson does not explicitly teach the clicking part being configured to provide a sense of click to the operation body.
Taylor teaches the clicking part being configured to provide a sense of click to an operation body (Taylor: [0066]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the clicking sensation taught by Taylor into the device taught by Peterson in order to give the user touch feedback (Taylor: [0066]), thereby providing a higher quality user experience.
Regarding Claim 2, Peterson, as modified by Taylor, teaches the input device of claim 1, wherein the pressure sensor is a capacitive sensor (Peterson: [0041]-[0043]).
Regarding Claim 6, Peterson, as modified by Taylor, teaches the input device of claim 1, wherein the sensing unit is a capacitive sensor (Peterson: [0041]-[0043]
Regarding Claim 7, Peterson, as modified by Taylor, teaches the input device of claim 1, wherein the sensing unit includes two sensing units (Peterson: electrodes 336, 338), and 
the two sensing units are aligned on both sides of the pressure sensitive unit (Peterson: Figs. 3-6, and corresponding descriptions) such that the pressure sensitive unit is interposed between the two sensing units when viewed from the front side of the press surface of the pressure sensitive unit (Peterson: Figs. 3-6, and corresponding descriptions).
Regarding Claim 8, Peterson, as modified by Taylor, teaches the input device claim 1, further comprising a wall section (Peterson: lower membrane 340) configured to support the sensing unit such that a location of the sensing unit in a direction intersecting the detection surface is aligned with a location of the press surface (Peterson: Figs. 3-6, and corresponding descriptions).
Regarding Claim 13, Peterson, as modified by Taylor, teaches the input device of claim 2, wherein the sensing unit is a capacitive sensor (Peterson: [0041]-[0043]).
Allowable Subject Matter
Claims 3-5, 9-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the limitations wherein the pressure sensor is configured to output an electric signal including a change in electrostatic capacitance between a first 
Regarding Claim 9, the limitations a first acquirer configured to acquire a first signal output from the pressure sensor of the pressure sensitive unit; a second acquirer configured to acquire a second signal output from the sensing unit; and a determiner configured to determine, based on the first signal and the second signal, an operational state of the operation body is considered novel. Claims 10 and 11 are objected to due to their dependency on Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627